ORDER
The Office of Attorney Ethics having filed a petition with the Supreme Court recommending that NICHOLAS M. ARMELLINO of WEST NEW YORK, who was admitted to the bar of this State in 1979, be temporarily suspended from the practice of law pursuant to Rule l:20-3(g) and Rule 1:20-11, and respondent having failed to appear on the return date of the Order to Show Cause, and good cause appearing;
It is ORDERED that NICHOLAS M. ARMELLINO is temporarily suspended from the practice of law, effective immediately, and until further Order of this Court; and it is further
ORDERED that all funds, if any, currently existing in any New Jersey financial institution maintained by NICHOLAS M. ARMELLINO pursuant to Rule 1:21-6 shall be restrained Irom disbursement except on application to this Court, for good cause shown, pending the further Order of this Court; and it is further
ORDERED that NICHOLAS M. ARMELLINO be restrained and enjoined from practicing law during the period of his suspension and that he comply with Rule 1:20-20 dealing with suspended attorneys.
WITNESS, the Honorable Alan B. Handler, Presiding Justice, at Trenton, this 4th day of June, 1996.